DETAILED ACTION
Claims 1, 36, 45–47, 51–57, and 59–62 are currently pending in this Office action.  Claims 2–35, 37–44, 48–50, 58 mand 63 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. 
As a preliminary matter, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Nonetheless, concerning the rejection of claims 1, 56, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Oi et al. (JP 2016-134312 A, machine translation) in view of Penfold et al., (US 5824718 A) as evidenced by Goberti et al. (US 2014/0080953 A), page 10 alleges that the references do not alone or in combination teach or disclose the long term insulation resistance of the insulation material of claim 1; “the polyethylene has a MFI at 190°C of about 1-5 g /10 min (as determined pursuant to ISO 1133).”  This is unpersuasive because claim 59 previously recited the polyethylene MFI and page 6 of the previous Office action addressed this limitation.
	As for the long term insulation resistance of the insulation material, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Here, Oi in view of Penfold teaches a crosslinkable polymer composition comprising each of the claimed components.  The present specification at [0030]-[0031] describes first forming a silane grafted polymer blend by combining an ethylene copolymer plastomer and a thermoplastic polyethylene in a mixture with vinyl alkoxysilane and an organic peroxide in an extruder to yield the silane grafted blend. This is followed by compounding the resulting blend with a metal hydroxide flame retardant and other conventional additives, then extruded to form a flame-retardant, moisture crosslinkable polymer composite. Id. Oi similarly prepares (A) by grafting a mixture of the polymers underlying each of (A1) and (A2), then separately combining (A) with the flame retardant. Id. at ¶ 43.  Since Oi and Penfeld teaches each of the claimed components is present and rendered obvious by their combined teachings, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to prepare an insulation from the disclosed composite that exhibits the presently claimed long term insulation resistance after being exposed to water for at 90°C least 24 weeks. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.   Applicant has not provided any evidence to meet this burden.
In response to applicant's argument on page 11 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., good flexibility and tough sheathing protection) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Regarding claims 56 and 59; and claim 36, pages 11–12 do not overcome the prior art rejections because they rely upon the same arguments found unpersuasive above.
For claim 36, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Page 12 argues that Poloucek “cannot overcome the deficiencies of Oi and Penfold” because it “is directed to a magnesium hydroxide and process for preparing magnesium hydroxide.”  Applicant concludes that “Poloucek cannot disclose, teach or suggest” the long term insulation resistance pursuant to UL 44; the contents of silane-grafted ethylene/alpha-olefin plastomer and silane grafted polyethylene; or the melt temperature of the silane-grafted thermoplastic polyethylene.  This is unpersuasive because the rejection is based upon a combination of references rather than Poloucek alone.  
	Regarding the 103 rejection of claims 45–47 and 57 over Oi, Penfold, and Iwasaki; claim 54 further in view of Elsner; and claim 55 further in view of Poloucek, pages 13–17, again allege that “neither Oi nor Penfold, alone or combination” teach the claimed long term insulation resistance.  This is unpersuasive for the reasons already discussed.
Page 14 alleges that “Iwasaki cannot overcome the deficiencies of Oi and Penfold” because it “includes a base polymer including any one of ethylene-vinyl acetate copolymer having a vinyl acetate content of 25% or more and a polyethylene having a melting peak temperature of 115 °C to 140 °C as measured by DSC and metal hydroxide.”  Applicant does not explain their position.
As for the rejection of claim 54, page 15 argues that “Elsner cannot overcome the deficiencies of Oi Penfold and Iwasaki.  Elsner is directed to a magnesium process.”  Applicant concludes that Elsner cannot teach the long term insulation resistance, the contents of silane-grafted ethylene/alpha-olefin plastomer and silane grafted polyethylene; or the melt temperature of the silane-grafted thermoplastic polyethylene noted above.  This is unpersuasive because the rejection is based upon a combination fo references rather than Elsner alone.
As for the 103 rejection of claim 55 over Oi, Penfold, Iwasaki, and Poloucek, page 16–17 attacks Poloucek for the same reasons as discussed above for claim 36.  This is still unpersuasive because the rejection is based upon a combination of references rather than Poloucek alone.
	Pages 17–19 raise similar arguments regarding the 103 rejection of claims 51–53 and 61–62 over Oi, Penfold, Iwasaki, and Elsner.  This is unpersuasive for the reasons discussed above.  Further, page 19 makes the conclusory argument that “Elsner cannot overcome the deficiencies of Oi Penfold and Iwasaki.  Elsner is directed to a magnesium process.”  This is unpersuasive because applicant fails to explain their position.
	Therefore, the claims remain unpatentable over the previously cited art even as amended.

Claim Rejections - 35 USC § 112
	The previous rejection of claim 60 as being indefinite under 35 U.S.C. 112(b) is withdrawn in light of the amendment correcting the same.

Claim Rejections - 35 USC § 103
Claims 1, 56, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Oi et al. (JP 2016-
134312 A, machine translation) in view of Penfold et al., (US 5824718 A) as evidenced by Goberti et al.
(US 2014/0080953 A).
	With respect to claims 1 and 56, Oi teaches a wire coating material composition comprising (A) a silane grafted polyolefin comprising (A1) a silane grafted polyolefin obtained by grafted a silane coupling agent to a polyolefin resin with a 0.5 to 5 g/10 min. melt flow rate (MFR) and (A2) a silane grafted poyolefin obtained by grafted a silane coupling agent to a polyolefin resin with a 5 to 35 g/10 min. MFR, in which the ratio of (A1) to (A2) is 30:70 to 85:15. Claim 1, ¶ 27. In an embodiment, at least one of the underlying polyolefins in (A) is LDPE, LLDPE, or VLDPE. Id. at ¶ 63. In addition to (A), the composition further contains 50 to 100 parts by weight (pbw) of magnesium hydroxide flame retardant (D). Id. at ¶ 59.  The examples employ the commercial magnesium hydroxide Kisuma 5C, a precipitated magnesium
hydroxide as evidenced by Goberti Paragraph 121. Id. at ¶ 86. Oi prepares (A) by grafting a mixture of
the polymers underlying each of (A1) and (A2), then separately combining (A) with the flame retardant.
Id. at ¶ 43.
	Oi teaches coating the composition and water cross-linking the same by exposing the same to steam or water at normal temperatures to 90°C, but differs from the present claim because it is silent as to i) where one of the polyolefins in (A) is a plastomer; and ii) the long term insulation resistance after being exposed to water at 90°C after 24 weeks.
	As to i), Penfold teaches curable, silane-grafted substantially linear ethylene polymers are applicable in wire and cable coatings. Abstract. The reference explains that the underlying substantially linear ethylene polymers are particularly those prepared according to US 5272236 and US 5278252, which are plastomers as evidenced by Li et al. (US 5714547 A) col. 4, ll. 45–50. Cable insulation containing the silane-grafted substantially linear ethylene polymer exhibits improved flexibility, heat resistance, abrasion resistance, and treeing resistance compared to prior art insulations. Id. at col. 2, ll. 13–18.
	“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 
Given that Oi and Penfold are both directed to wire coating compositions and the advantages of the silane-grafted plastomer of Penfold, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a silane-grafted plastomer in order to provide a composition that imparts wire or cable insulations with improved flexibility, heat resistance, abrasion resistance, and treeing resistance.
	As to ii), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	The present specification at [0030]-[0031] describes first forming a silane grafted polymer blend by combining an ethylene copolymer plastomer and a thermoplastic polyethylene in a mixture with vinyl alkoxysilane and an organic peroxide in an extruder to yield the silane grafted blend. This is followed by compounding the resulting blend with a metal hydroxide flame retardant and other conventional additives, then extruded to form a flame-retardant, moisture crosslinkable polymer composite. Id. Oi similarly prepares (A) by grafting a mixture of the polymers underlying each of (A1) and (A2), then separately combining (A) with the flame retardant. Id. at ¶ 43.
	While Oi in view of Penfeld does not directly specify a long term insulation resistance after being exposed to water for at 90°C least 24 weeks, since each of the claimed components is present and rendered obvious by the teachings of Oi and Penfeld, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to prepare an insulation exhibiting the presently claimed long term insulation resistance after being exposed to water for at 90°C least 24 weeks. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 59, as discussed above, Oi teaches that (A) contains (A1) a silane grafted polyolefin obtained by grafted a silane coupling agent to a polyolefin resin with a MFR of 0.5 to 5 g/10 min. and (A2) a silane grafted poyolefin obtained by grafted a silane coupling agent to a polyolefin resin with a MFR of 5 to 35 g/10 min.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Oi et al. (JP 2016-134312 A, machine translation) and Penfold et al., (US 5824718 A) as evidenced by Goberti et al. (US 2014/0080953 A) as applied to claim 1 above, and further in view of Poloucek et al. (CS 277099 B6, machine translation).
	With respect to claim 36, Oi Paragraph 60 teaches that the magnesium hydroxide flame retardant has a d50 value of 0.5 to 5 µm and employs a precipitated magnesium hydroxide in its examples, but is silent as to the BET and bulk density of the same.
	Poloucek teaches a precipitated magnesium hydroxide having a BET specific surface area of 5 to 50 m2/g, a bulk density of 300 to 800 g/L, and a d50 value of 0.2 to 5 µm. Abstract, 2. Polyolefin compositions can be highly filled with this magnesium hydroxide to provide flame retardancy without the poor dispersibility or poor portability associated with prior art low bulk density magnesium hydroxides. Id. at 2, 3.
	Given that Oi employs precipitated magnesium hydroxide flame retardant with a d50 value of 0.5 to 5 µm and the advantages of the high bulk density precipitated magnesium hydroxide of Poloucek, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a precipitated magnesium hydroxide possessing a BET and density value as claimed in order to more readily provide flame retardancy due to the better dispersibility and portability of the magnesium hydroxide.

Claims 45–47 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Oi et al. (JP 2016- 134312 A, machine translation) and Penfold et al., (US 5824718 A) as evidenced by Goberti et al. (US 2014/0080953 A) as applied to claim 1 or 45 above, and further in view of Iwasaki et al. (US 2014/0370315 A1).
	With respect to claim 45, Oi’s examples employ the commercial magnesium hydroxide Kisuma 5C, which is a precipitated magnesium hydroxide having an average particle size of 0.94 µm (as evidenced by Goberti Paragraph 121). Oi teaches a silane-grafted LLDPE having a MFR of 0.5 to 5 g/10 min., but is silent as to the melting temperature of the underlying LLDPE.
	Iwasaki at abstract discloses a non-halogen flame retardant resin composition including a polyethylene having a melting peak temperature of 115° to 140°C as base polymer and a metal hydroxide. Ultralow-density polyethylene and low density polyethylene are exemplified as the polyethylene, which can be silane-grafted so as to increase the polyethylene adhesion to the metal hydroxide contained in an electric wire cable prepared from the composition. Id. at ¶¶ 29–30. Within the specified melting peak temperature range, it is possible to achieve sufficiently good oil resistance without reduced elongation at break when a large amount of metal hydroxide is present. Id. at ¶ 28.
	Given that Oi specifies a silane-grafted LLDPE and the advantages of employing a LLDPE possessing a melting temperature taught by Iwasaki, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a LLDPE with a melting temperature of about 120 to 130°C in order to achieve sufficiently good oil resistance without reduced elongation at break when a large amount of metal hydroxide is present.
	With respect to claims 46 and 47, Oi discloses a silane-grafted LLDPE, but is silent as to where its composition also contains a silane-grafted ethylene/1-octene plastomer.
	Penfold teaches curable, silane-grafted substantially linear ethylene polymers are applicable in wire and cable coatings, wherein silane-grafted substantially linear ethylene copolymers of ethylene and 1-octene are most preferred. Abstract, col. 3, ll. 39–40. The reference explains that the underlying substantially linear ethylene polymers are particularly those prepared according to US 5272236 and US 5278252, which are plastomers as evidenced by Li et al. (US 5714547 A) col. 4, ll. 45–50. Cable insulation containing the silane-grafted substantially linear ethylene polymer exhibits improved flexibility, heat resistance, abrasion resistance, and treeing resistance compared to prior art insulations.
	“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 
	Given that Oi and Penfold are both directed to wire coating compositions and the advantages of the silane-grafted plastomer of Penfold, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a silane-grafted plastomer in order to provide a composition that imparts wire or cable insulations with improved flexibility, heat resistance, abrasion resistance, and treeing resistance.
	With respect to claim 57, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113. Here, the patentability of claim 57 is determined by the polymer component rather than the process for preparing the silane-grafted polymer blend therein. This polymer component is taught by Oi in view of Penfeld and Iwasaki as discussed above.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Oi et al. (JP 2016-134312 A, machine translation), Penfold et al., (US 5824718 A), and Iwasaki et al. (US 2014/0370315 A1) as evidenced by Goberti et al. (US 2014/0080953 A) as applied to claim 45 above, and further in view of Elsner et al. (US 5872169 A).
	The examples of employ Oi employ commercial magnesium hydroxide Kisuma 5C, a precipitated magnesium hydroxide as evidenced by Goberti Paragraph 121, that has an average particle diameter of 1.0 µm and a BET specific surface area of 6.2 m2/g as evidenced by Isago (US 2014/025864 A1) Paragraph 165. Id. at ¶ 86.
	Oi Paragraph 60 teaches a precipitated magnesium hydroxide having a d50 of 0.5 to 5 µm, but differs from the present claim because it i) teaches a precipitated magnesium hydroxide having a d50 within the range of the claimed second precipitated magnesium hydroxide but a different BET value; and ii) is silent as to a first precipitated magnesium hydroxide having a d50 and a BET as claimed.
	As to i), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Alternatively, A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
	As discussed above, Oi’s examples employ a precipitated magnesium hydroxide having an average particle diameter of 1.0 µm and a BET specific surface area of 6.2 m2/g. Id. at ¶ 86. With regard to the second precipitated magnesium hydroxide, the present claim recites a BET of “about 8-12 m2/g” and the applicant’s disclosure does not particularly limit the “about” range. Accordingly, give that Oi employs a precipitated magnesium hydroxide with a diameter within the claimed range and a d50 that close to or overlaps the claimed BET “about” range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a polymer composite as claimed with a reasonable expectation that it would possess similar properties.
	As to ii), Elsner teaches a precipitated magnesium hydroxide having BET specific surface area of less than approximately 6 m2/g and d50 of approximately 0.5 to 5 µm. Claims 3, 8. This precipitated magnesium hydroxide is advantageously incorporated into polymeric compositions and for preparing cable sheathing and insulation materials because it provides flame retardancy, high elongation at break without tensile strength loss. Id. at col. 1, ll. 36–39, col. 2, ll. 24–25, 37–42. It is known in the art to optimize magnesium hydroxide surface area and crystallite size in order to optimize elongation at break and other properties. Id. at col. 1, ll.14–19.
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Oi teaches a precipitated magnesium hydroxide having a d50 of 0.5 to 5 µm as flame retardant and the advantages of the precipitated magnesium hydroxide having a particle size and BET taught by Elsner, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include a first precipitated magnesium hydroxide by optimizing the d50 and BET as claimed in order to provide flame retardancy with high elongation at break without tensile strength loss.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Oi et al. (JP 2016-134312 A, machine translation) in view of Penfold et al., (US 5824718 A) and Iwasaki et al. (US 2014/0370315 A1) as evidenced by Goberti et al. (US 2014/0080953 A) as applied to claim 45 above, and further in view of
Poloucek et al. (CS 277099 B6, machine translation).
	Oi Paragraph 60 teaches that the magnesium hydroxide flame retardant has a d50 value of 0.5 to 5 µm and employs a precipitated magnesium hydroxide in its examples, but is silent as to the BET and bulk density of the same.
	Poloucek teaches a precipitated magnesium hydroxide having a BET specific surface area of 5 to 50 m2/g, a bulk density of 300 to 800 g/L, and a d50 value of 0.2 to 5 µm. Abstract, 2. Polyolefin compositions can be highly filled with this magnesium hydroxide to provide flame retardancy without the poor dispersibility or poor portability associated with prior art low bulk density magnesium hydroxides. Id. at 2, 3.
	Given that Oi employs precipitated magnesium hydroxide flame retardant with a d50 value of 0.5 to 5 µm and the advantages of the high bulk density precipitated magnesium hydroxide of Poloucek, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a precipitated magnesium hydroxide possessing a BET and density value as claimed in order to more readily provide flame retardancy due to the better dispersibility and portability of the magnesium hydroxide.

Claims 51–53, 61, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Oi et al. (JP
2016-134312 A, machine translation) and Penfold et al., (US 5824718 A) as evidenced by Goberti et al.
(US 2014/0080953 A) as applied to claim 1 above, and further in view of Iwasaki et al. (US 2014/0370315
A1) and Elsner et al. (US 5872169 A).
	With respect to claim 51, the examples of employ Oi employ commercial magnesium hydroxide Kisuma 5C, a precipitated magnesium hydroxide as evidenced by Goberti Paragraph 121, that has an average particle diameter of 1.0 µm and a BET specific surface area of 6.2 m2/g as evidenced by Isago (US 2014/025864 A1) Paragraph 165. Id. at [0086].
	Oi teaches a silane-grafted LLDPE having a MFR of 0.5 to 5 g/10 min. and Paragraph 60 teaches a precipitated magnesium hydroxide having a d50 of 0.5 to 5 µm, but differs from the present claim because it i) is silent as to the melting temperature of the underlying LLDPE; ii) teaches a precipitated magnesium hydroxide having a d50 within the range of the claimed second precipitated magnesium hydroxide but a different BET value; and iii) is silent as to a first precipitated magnesium hydroxide having a d50 and a BET as claimed.
	As to i), Iwasaki at abstract discloses a non-halogen flame retardant resin composition including a polyethylene having a melting peak temperature of 115° to 140°C as base polymer and a metal hydroxide. Utralow-density polyethylene and low density polyethylene are exemplified as the polyethylene, which can be silane-grafted so as to increase the polyethylene adhesion to the metal hydroxide contained in an electric wire cable prepared from the composition. Id. at ¶¶ 29–30. Within the specified melting peak temperature range, it is possible to achieve sufficiently good oil resistance without reduced elongation at break when a large amount of metal hydroxide is present. Id. at ¶ 28.
	Given that Oi specifies a silane-grafted LLDPE and the advantages of employing a LLDPE possessing a melting temperature taught by Iwasaki, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a LLDPE with a melting temperature of about 120 to 130°C in order to achieve sufficiently good oil resistance without reduced elongation at break when a large amount of metal hydroxide is present.
	As to ii), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
	As discussed above, Oi’s examples employ a precipitated magnesium hydroxide having an average particle diameter of 1.0 µm and a BET specific surface area of 6.2 m2/g. Id. at [0086].  Regarding the second precipitated magnesium hydroxide, the present claim recites a BET of “about 8-12 m2/g” and the applicant’s disclosure does not particularly limit the “about” range. Thus, given that Oi employs a precipitated magnesium hydroxide with a d50 that is close to or overlaps the claimed BET “about” range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a polymer composite as claimed with a reasonable expectation that it would possess similar properties.
	As to iii), Elsner teaches a precipitated magnesium hydroxide having BET specific surface area of less than approximately 6 m2/g and d50 of approximately 0.5 to 5 µm. Claims 3, 8. This precipitated magnesium hydroxide is advantageously incorporated into polymeric compositions and for preparing cable sheathing and insulation materials having flame retardancy, high elongation at break without tensile strength loss. Id. at col. 1, ll. 36–39, col. 2, ll. 24–25, 37–42. It is known in the art to optimize magnesium hydroxide surface area and crystallite size in order to optimize elongation at break and other properties. Id. at col. 1, ll.14–19.
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Oi teaches a precipitated magnesium hydroxide having a d50 of 0.5 to 5 µm as flame retardant and the advantages of the precipitated magnesium hydroxide having a particle size and BET taught by Elsner, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include a first precipitated magnesium hydroxide by optimizing the d50 and BET as claimed in order to provide flame retardancy with high elongation at break without tensile strength loss.
	With respect to claim 52, Oi teaches a wire coating material composition comprising (A) a silane grafted polyolefin comprising (A1) a silane grafted polyolefin obtained by grafted a silane coupling agent to a polyolefin resin with a 0.5 to 5 g/10 min. melt flow rate (MFR) and (A2) a silane grafted poyolefin obtained by grafted a silane coupling agent to a polyolefin resin with a 5 to 35 g/10 min. MFR, but is silent as to where one of the polyolefins of (A) is an ethylene/1-octene plastomer having an MFI of about 1-5 g/10 min. and a melting temperature of about 70 to 80°C.
	Penfold teaches curable, silane-grafted substantially linear ethylene polymers are applicable in wire and cable coatings. Abstract. The reference explains that the underlying substantially linear ethylene polymers are particularly those prepared according to US 5272236 and US 5278252, which are plastomers (as evidenced by Li et al. (US 5714547 A) col. 4, ll. 45–50) having a melting temperature of 50° to 100°C (as evidenced by Siqueira et al. (US 2013/0126070 A1)). Ethylene/1-octene plastomers having a MFI at 190°C of 1 to 20 g/10 min. are most preferred. Id. at col. 3, ll. 39–40. Cable insulation containing the silane-grafted substantially linear ethylene polymer exhibits improved flexibility, heat resistance, abrasion resistance, and treeing resistance compared to prior art insulations. Id. at col. 2, ll. 13–18.
	Given that Oi and Penfold are both directed to wire coating compositions and the advantages of the silane-grafted plastomer of Penfold, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select an ethylene/1-octene plastomer possessing an MFI and melting temperature as claimed in order to provide a composition that imparts wire or cable insulations with improved flexibility, heat resistance, abrasion resistance, and treeing resistance.
	With respect to claim 53, Oi is silent as to an elongation before aging and a tensile strength before aging of an insulation formed from the polymer composite therein.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Here, Oi in view of Penfold, Iwasaki, and Elsner teaches a polymer composite that is substantially similar to that presently claimed and a wire or cable insulation formed from the same.
	While Oi, Penfold, Iwasaki, and Elsner do not directly disclose an elongation before aging and a tensile strength before aging of an insulation, since each of the claimed components is present and rendered obvious by the teachings of Oi, Penfold, Iwasaki, and Elsner, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected an insulation formed from the resulting polymer composite to possess a tensile strength before aging within the claimed ranges. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 61, Oi is silent as to a tensile strength before aging of an insulation formed from the polymer composite therein.
	Where the claimed and prior art products are identical or substantially identical in structure or
composition, or are produced by identical or substantially identical processes, a prima facie case of either
anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433
(CCPA 1977). Here, Oi in view of Penfold, Iwasaki, and Elsner teaches a polymer composite that is
substantially similar to that presently claimed and a wire or cable insulation formed from the same.
	While Oi, Penfold, Iwasaki, and Elsner do not directly disclose a tensile strength before aging of an insulation, since each of the claimed components is present and rendered obvious by the teachings of Oi, Penfold, Iwasaki, and Elsner, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected an insulation formed from the resulting polymer composite to possess a tensile strength before aging within the claimed ranges. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 62, Oi is silent as to an elongation before aging of an insulation formed from the polymer composite therein.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Oi in view of Penfold, Iwasaki, and Elsner teaches a polymer composite that is substantially similar to that presently claimed and a wire or cable insulation formed from the same.
	While Oi, Penfold, Iwasaki, and Elsner do not directly disclose an elongation before aging of an insulation, since each of the claimed components is present and rendered obvious by the teachings of Oi, Penfold, Iwasaki, and Elsner, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected an insulation formed from the resulting polymer composite to possess an elongation before aging within the claimed ranges. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

Dependency Upon a Rejected Claim
Claim 60 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763